181 Ga. App. 448 (1987)
352 S.E.2d 642
GLASS
v.
THE STATE.
73319.
Court of Appeals of Georgia.
Decided January 5, 1987.
Derek H. Jones, for appellant.
*449 Lewis R. Slaton, District Attorney, for appellee.
CARLEY, Judge.
Appellant Henry Levi Glass was tried before a jury and found guilty of possession of a firearm by a convicted felon in violation of OCGA § 16-11-131. He appeals from the judgment of conviction and sentence entered by the trial court on the jury's verdict.
1. The trial court's denial of appellant's motion for a directed verdict of acquittal is enumerated as error.
The State offered as proof of appellant's previous felony conviction a certified copy of the 1974 burglary conviction of one Henry Levi Glass. Appellant urges that, because the State made no showing that he was the same Henry Levi Glass who was convicted in 1974, his motion for a directed verdict of acquittal was erroneously denied.
Appellant "presented no evidence contradicting that he was the person named in the [1974] documents. `Concordance of name alone is some evidence of identity. [Cit.] Further, "in the absence of any denial by [appellant] and no proof to the contrary" this concordance of name is sufficient to show that [appellant] and the [individual] previously convicted were the same person. [Cits.]' [Cit.]" Hill v. State, 162 Ga. App. 637-638 (2) (292 SE2d 512) (1982). Accordingly, this enumeration is without merit.
2. Appellant enumerates as error the trial court's denial of a motion for mistrial. A motion for mistrial is not subject to review where, as here, the motion is not renewed following curative instructions. Kirksey v. State, 177 Ga. App. 428, 429 (3) (339 SE2d 401) (1986).
Judgment affirmed. McMurray, P.J., and Pope, J., concur.